Order entered May 28, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00353-CV

  MANSIK & YOUNG PLAZA LLC; YOUNG HO KIM; SUN HUI KIM; AND DAVID
                          KIM, Appellants

                                              V.

 K-TOWN MANAGEMENT, LLC D/B/A KTN US; IP INVESTMENTS, LTD.; ODES H.
         KIM; JI HONG PARK; AND CHUL SEUNG PARK, Appellees

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-12729

                                          ORDER
         We GRANT appellants’ unopposed motion for one day extension of time to file brief and

ORDER the brief tendered to the Clerk of the Court May 26, 2015 filed as of the date of this

order.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE